DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
 
Response to Arguments
Claim Objections
There are new grounds of claim objections necessitated by the claim amendments filed on 06/09/2022.

Claim Rejection – 35 U.S.C. 112(a)-written description
With respect to amended claims 1, 6 and 20, there are new grounds of 35 USC 112(a) rejections necessitated by the claim amendments.
 
Claim Rejection – 35 U.S.C. 112(b) - indefinite
With respect to amended claims 1, 6 and 20, there are new grounds of 35 USC 112(b) rejections necessitated by the claims. 
 
Claim Rejection – 35 U.S.C. 101
Applicant's amendments do not overcome the rejection under 35 USC 101. 
Applicant has amended claims 1, 6 and to include “a detection model,” “wherein the detection model is a neural network module that is trained with respect to a respective time interval corresponding to each of the sequences of electrocardiogram signal segments” which serves to further limit the details of the “detection model”. Therefore, the rejection of the claims under 35 USC 101 is maintained.

Claim Objections
Claims 1, 6 and 20 objected to because of the following informalities:  
-in claim 1, line and claim 6, line 17 recites “neural network module“ however in par. [0060] of the specification dated 03/25/2019, the term “neural network model” is recited. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection model” and “neural network module” in claims 1, 6 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1, 6 and 20, according to the specification, dated 03/25/2019, the “detection model may be established and trained with respect to the respective time interval, so as to determine the arrhythmia probability for each electrocardiogram signal segment corresponding to the time interval” (par. [0049]) and the detection model is made up of “[V]arious applications and data, e.g., sample data about the electrocardiogram signals, training data, various data adopted and/or generated by the applications, or algorithms” (par. 0068]) indicating that the detection module is an algorithm. The “neural network” module is further defined as a specific machined learning model to implement the detection model (par. [0060]: …each detection model may be trained with respect to the electrocardiogram signal segments corresponding to the time interval, and then implemented through machine learning, e.g., implemented through…a neural network model). 
As noted in MPEP 2161.01,
“…original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”

For both the detection model and the neural network module which further limits the kind of detection model, a functional recitation of the procedure, but no details on how the detection model is trained are provided. Applicant fails to disclose the algorithm that performs the entire function and therefore lacks written description. See MPEP 2181, sec IV.
All other claims are rejected due to their dependence from independent claims 1 or 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “detection model” and “neural network module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
With respect to claims 1, 6 and 20, according to the specification, dated 03/25/2019, the “detection model may be established and trained with respect to the respective time interval, so as to determine the arrhythmia probability for each electrocardiogram signal segment corresponding to the time interval” (par. [0049]) and the detection model is made up of “[V]arious applications and data, e.g., sample data about the electrocardiogram signals, training data, various data adopted and/or generated by the applications, or algorithms” (par. 0068]). The “neural network module” is further defined as a specific machined learning model to implement the detection model (par. [0060]: …each detection model may be trained with respect to the electrocardiogram signal segments corresponding to the time interval, and then implemented through machine learning, e.g., implemented through…a neural network model). For both the detection model and the neural network module (which further limits the kind of detection model), a functional recitation of the procedure is disclosed, but both are devoid of any structure that performs the function in the claim. 
The Examiner NOTES: when a claim invokes 35 U.S.C. 112(f),
“If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc)”

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All other claims are rejected due to their dependence from indefinite claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5 and 6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, a mental process under evaluation, without significantly more. 
Particularly claim 1 recites “acquiring an electrocardiogram signal from a person”, “equally dividing the acquired electrocardiogram signal”, “determining…an arrhythmia probability for each electrocardiogram signal” and “a start position of each electrocardiogram signal segment…corresponding to the longer ….time intervals…aligned with a start position of a respective one electrocardiogram signal segment …corresponding to the shorter one of the time intervals”.
The limitation of “determining an arrhythmia probability for each electrocardiogram signal segment”, “setting a group of time intervals”, “equally dividing the acquired electrocardiogram signal”, aligning the start position of “each electrocardiogram signal segment”, “setting a group of time intervals,” “equally dividing the acquired electrocardiogram signal” and “aligning a start position of each electrocardiogram signal segment” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example “setting”, “equally dividing”, “determining”, “setting”, “dividing” and “aligning” in the context of the claim encompasses a medical professional manually or mentally organizing electrocardiogram (ECG) data for calculating the probability of an arrhythmia. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular the claim also recites the additional element of “acquiring an electrocardiogram signal from a person” which amounts to nothing more than a pre-solution activity of ECG data gathering. The acquisition of ECG signal from a person is recited at a high level of generality and well-known and conventional (Webster, J.G., "The physiological Measurement Handbook", Boca Raton: CRC Press LLC, 2015, p53) and would be necessarily in all application of using ECG data for ECG-related medical applications. As such, the data gathering steps required to detect an arrhythmia do not add a meaningful limitation to the method as they are insignificant extra-solution activity. For the limitation of “detection model that is a neural network”, the specification only discloses currently known machine learning system (i.e., computer) in [0060] and the neural network is only being used for implementing the determining step, which is considered abstract idea as set forth above.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, “acquiring an electrocardiogram signal from a person” is nothing more than a pre-solution activity of ECG data gathering because the additional elements in the claims merely describe conventional process steps at a high level of generality. Acquiring a signal and determining the probability of a diagnosis are well known and routine in the field of medical devices. Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer are being used to implement abstract idea of determining arrhythmia probability.

Likewise claims 6 and 7-20 rejected under 35 U.S.C. 101 because they contain the same abstract ideas highlighted with respect to claim 1 without significantly more. Claim 6 recites “set a group of time intervals”, “equally divide an electrocardiogram” “determine an arrhythmia probability” and align “a start position of each electrocardiogram signal segment claim 20 recites “an electrocardiogram signal acquisition circuit”, “a division circuit” and “a determination circuit”, which under the broadest reasonable interpretation are generic computer components for performing generic computer functions of processing. That is, other than reciting “by a processor” or “circuit,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually calculating the probability of an arrhythmia. Similarly, the limitation of setting a group of time intervals, equally dividing an electrocardiogram signal based on the set time intervals and aligning “a start position of each electrocardiogram signal segment”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “set”, “equally divide” and align, a medical professional manually or mentally organizing electrocardiogram (ECG) data for calculating the probability of an arrhythmia. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims only recite one additional element – using a processor to perform the setting and dividing which amounts to nothing more than a pre-solution activity of ECG data gathering. The acquisition of ECG signal from a person is recited at a high level of generality and well-known and conventional (Webster, J.G., "The physiological Measurement Handbook", Boca Raton: CRC Press LLC, 2015, p53) and would be necessarily in all application of using ECG data for ECG-related medical applications. As such, the data gathering steps required to detect an arrhythmia do not add a meaningful limitation to the method as they are insignificant extra-solution activity. For the limitation of “detection model that is a neural network”, the specification only discloses currently known machine learning system (i.e., computer) in [0060] and the neural network is only being used for implementing the determining step, which is considered abstract idea as set forth above.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform setting a group of time intervals and dividing and aligning an electrocardiogram from a person amounts to nothing more than a pre-solution activity of ECG data gathering because the additional elements in the claims merely describe conventional process steps at a high level of generality. Acquiring a signal and determining the probability of a diagnosis are well known and routine in the field of medical devices. Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer are being used to implement abstract idea of determining arrhythmia probability. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792